HOUGH, Circuit Judge
(dissenting). The point insisted on by the majority seems to me most frankly put in The Westminster, 127 Fed. 681, 62 C. C. A. 406, where it is said:
‘•The notice stipulated for is not of the fact of damage, * * * put of the intent to hold the carrier liable for it, which, on failure to give notice, the latter, in view of the stipulation, may well regard as being- waived.”
Taking cognizance of the methods, and the only possible methods, of receiving most cargo from most ships (and the San Guglielmo in particular), the majority hold in substance that a shipper’s right to recover for obviously damaged cargo depends on whether a carter or driver is able nicely to distinguish between notice of fact of damage, and notice of claim for damage. If he takes away the goods without using the correct legal formula, his employer’s rights are gone.
From this doctrine and the decision applying it I dissent, believing that the only justification for the attempted limitation of carrier’s liability is that the carrier is reasonably entitled to knowledge of demands that may be made; more than that is unreasonable. Nor do I think that The Queen of the Pacific, supra, requires or supports the present ruling. The test of reasonableness is there laid down, and that criterion, if applied here, would result in affirmance of decree.